DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 7/11/2022.  Claims 1-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 7/11/2022 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US Patent Application Publication 2015/0178252 A1, hereinafter “Dunn”)  and further in view of Stern.(US Patent Application Publication 2008/0270890 A1, hereinafter “Stern”)
 	As to claim 1, Dunn teaches a method comprising: 
 	receiving, by a content management system (CMS) from a client device associated with a user account, a signature request indicating a target user identifier and a content item managed by the CMS;(Dunn par [0064]- [0065] teaches sender user selects a template and provides merge data, information relating to signer users  and other information and data required for the designated template. Dunn par [0070] teaches sender selects a document named “NDA” from a list of available template documents. Dunn par [0071]-[0072] further teaches sender selects signer user )
 	based on, receiving the signature request, generating from the content item, a web adaptable fillable form that is a separate file from the content item, the web adaptable fillable comprising a field  which maps to an overlaid field corresponding to an area within the content item (Dunn par [0065] teaches generating a document ID associated with the template (Unique document ) . Dunn Fig.11E and par [0073] teaches document sender selects signature entry pad to insert in the document. Dunn par [0076] teaches color is used to reflect signing status which the examiner interprets as “adaptable”)
 	sending, by the CMS to a client device associated with the target user identifier  the web adaptable fillable form or a link to the web adaptable fillable form (Dunn par [0065] teaches sending links via emails to each designated signer user. Dunn par [0075]-[0075] teaches how the signature field and associated signature entry pad appears to the singer ) ;
 	receiving, by the CMS from the client device associated with the target user identifier, form data input via the field within  the web adaptable fillable form; and inserting the form data within the content item based on the mapping between the field within the fillable form and the overlaid field corresponding to the area within the content item.(Dunn par [0065] teaches upon receipt of all required signature field data, such data is incorporated into the unsigned template document)  
 	Dunn  fails to expressly teach wherein the web adaptable fillable form adapts to a compatible format based on an identified client device type.
 	However, Stern teaches wherein the web adaptable fillable form adapts to a compatible format based on an identified client device type.(Stern par [0031] teaches obtaining a profile of a target device and resizing the content to a size that is compatible with the target device profile)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Dunn and Stern to achieve the claimed invention. One would have been motivated to make such combination to optimize rich content for transmission and reproduction on a target device.(Stern par [00111])

	As to claim 2, Dunn and  Stern teach the method of claim 1 but fail to teach further comprising: determining a client device type of the client device associated with the target user identifier; determining a compatible format for the fillable form based on the client device type: and providing, for display within a graphical user interface of the client device associated with the target user identifier, the fillable form in the compatible format. (Stern par [0031] teaches obtaining a profile of a target device and resizing the content to a size that is compatible with the target device profile)

 	As to claim 3, Dunn and Stern each the method of claim 1, wherein the fillable form comprises: an XML file structure in the CMS; and the XML file structure in the CMS is associated with the content item. (Stern par [0040] teaches XML representation))
 	
 	As to claim 4, Dunn and Stern teach the method of claim 1, further comprising associating metadata with the web adaptable fillable form wherein the metadata comprises at least one of internal metadata, external metadata, or device metadata. (Dunn par [0033] teaches associating flags with signature fields in an unsigned document)

 	As to claim 5, Dunn and Stern teach the method of claim 1, further comprising: generating the link associated with the unique identifier corresponding to  the web adaptable fillable form; and providing the link associated with the unique identifier of the web adaptable fillable form to the client device associated with the target user identifier.( Dunn par [0065] teaches sending links via emails to each designated signer user)

 	As to claim 6, Dunn and Stern teach the method of claim 1,further comprising updating metadata associated with the web adaptable fillable form based on the receiving  the form data via the field within the web adaptable fillable form.(Dunn [0058] teaches flags are associated with information entry fields)

 	As to claim 7, Dunn and Stern teach the method of claim 6, wherein the updated metadata comprises: further comprising a completion percentage of the web adaptable fillable form; and statistical data associated with the target user identifier. (Dunn par [0075] teaches displaying indicator to indicate the level of completion of the signature fields)

 	As to claim 8, Dunn and Stern teach the method of claim 1, further comprising: where receiving from the client device associated with the user account, an indication of a selection of the content item: based on receiving the indication of the selection of the content item, providing an option to add an additional overlaid field to the content item; and adding an additional field to the web adaptable fillable form based on receiving an indication a user selected the option to add the additional overlaid field to the content item. (Dunn par [0070] teaches sender selects a document named “NDA” from a list of available template documents. Dunn Fig.11E and par [0073] teaches sender user selects signature entry pad to insert in the document)
 	
 	Claims 11-15 merely recite a system to perform the method claims 1-5 respectively. Accordingly, Dunn and Stern each every limitation of claims 11-15 as indicates in the above rejection of claims 1-5 respectively.

 	Claims 16, 17, 18 and 19 merely recite a non-transitory computer readable storage medium storing executable computer instructions that when executed by one or more processors, perform the method of claims 1, 8, 2 and 3 respectively. Accordingly, Dunn and Stern teach every limitation of claims 16, 17,18 and 19 as indicates in the above rejection of claims 1, 8,2 and 3 respectively.

 	As to claim 20, Dunn and Stern teach the non-transitory computer-readable storage medium of claim 16, wherein the content item selected by the user corresponds to an image of a physical document captured by the user using the client device.(Dunn par [0073] teaches sender document sender may import a self-generated document. Image captured by client device is well known in the art)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Stern and further in view of Follis et al.(US Patent Application Publication 2014/0041052 A1, hereinafter “Follis”)

 	As to claim 9, Dunn and Stern teach the method of claim 8 but fail to teach wherein, based on receiving the form data, granting access to a second content item stored on the CMS for the target user identifier by modifying permissions of the second content item.
 	However, Follis teaches wherein, based on receiving the form data, granting access to a second content item stored on the CMS for the target user identifier by modifying permissions of the second content item. (Follis par [0028] teaches when the signature requester may specify that upon signing, or upon all parties signing document package, a certain section or set of pages will become viewable to one or more parties)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Dunn, Stern and Follis to achieve the claimed invention. One would have been motivated to make such combination to provide customization and flexibility that is frequently needed to control who can access, view a document as well as control when that access and visibility is permitted. (Follis par [0002])

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Stern and further in view of Lee.(US Patent Application Publication 2013/0091171 A1, hereinafter “Lee”)

 	As to claim 10, Dunn and Stern teach the method of claim 1 but fail to teach further comprising enabling access to a second content item stored on the CMS for target user identifier by: retrieving a corresponding identifier associated with  the target user identifier; generating a new user account on the CMS for target user identifier.
 	However, Lee teaches further comprising enabling access to a second content item stored on the CMS for target user identifier by: retrieving a corresponding identifier associated with the target user identifier; generating a new user account on the CMS for target user identifier. (Lee par [0060] teaches creating new user account based on the management account object)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Dunn, Stern  and Lee to achieve the claimed invention. One would have been motivated to make such combination to automate user account creation for new user. (Lee par [0012])
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175